Citation Nr: 1206505	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-18 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to June 1983.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit sought on appeal.  

In her April 2010 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing.  In a September 2011 letter, she was notified that her hearing had been scheduled for November 2, 2011.  In a November 1, 2011, letter, the Veteran's representative informed VA that the Veteran would not be able to attend her hearing, and that the Veteran did not want her hearing rescheduled.  Accordingly, the Board finds that the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704 (2011).

The RO certified this appeal to the Board in May 2011.  Subsequently, the Veteran's representative submitted additional lay and medical evidence.  However, the Veteran waived her right to have the RO initially consider this evidence in a statement by her representative dated in December 2011.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

The Veteran reported that she is entitled to service connection for PTSD because she was raped by a fellow service member during her active military service.  
Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).  In specific regard to claims of PTSD based on in-service personal assault, including sexual assault, the provisions of 38 C.F.R. § 3.304(f)(5) (2011) are applicable.  While the existence of a stressor is not a medical determination, in cases of alleged in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Indeed, the regulation provides, among other things, that a medical opinion may be obtained to determine whether an assault actually occurred.  Id. (VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred).  

Here, in regard to a current diagnosis, the evidence includes reports from private providers specializing sexual assault care that indicate the Veteran has been diagnosed with and treated for PTSD.  While these records indicate that the Veteran's PTSD symptoms are related, at least in part, to the claimed in-service sexual assault, such records do not clearly indicate whether the sexual assault occurred.  

In regard to the alleged in-service incurrence of personal assault/sexual trauma, the Veteran's March 1981 military entrance examination was normal.  Upon filing her service connection claim, the Veteran reported that she was raped by a fellow service member during her active military service.  This personal assault is not documented in the Veteran's service treatment records (STRs).  The Veteran had several gemological appointments during her active military service, and no evidence of an assault is documented in these records.  The Veteran's personnel records demonstrate outstanding performance evaluations.  The Veteran was voluntarily separated from the military in June 1983 because of a pregnancy.  The Veteran does not argue, and the record does not show, that this pregnancy was due to a personal assault.  

However, to support her claim, the Veteran submitted two lay statements, one from her sister and one from her friend, reporting that the Veteran was raped during her active military service.  The Veteran also provided a March 2010 statement from her private social worker, which diagnosed the Veteran with PTSD and determined that her trauma was related to a history of sexual abuse.  Additionally, the record contains a December 2008 letter from her private therapist, which documents the Veteran's flashbacks of a "rape [the Veteran] said occurred (approximately) 25 years earlier while on active duty in the Air Force."

In view of the above, the Board finds that additional development is necessary to fully and fairly adjudicate the Veteran's claim.  In connection with the above assertions and evidence, the Veteran and her representative have identified potential sources of evidence that may be relevant to the Veteran's claim that are not associated with the claims file.

First, in a November 2008 statement, the Veteran indicated that she received treatment from private medical providers for her PTSD.  Specifically, the Veteran stated that she sought treatment from the University of Memphis in the 1980s, the University of Tennessee in 2004, and the Employee Assistance Program in 1998.  These records are not currently in the claims file, and, to date, the RO has not made an attempt to obtain these private treatment records.  Upon Remand, the RO/AMC should obtain these private treatment records, as they are pertinent to the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002).

Second, the most recent outpatient treatment records from the VA Vet Center in Knoxville, Tennessee, are dated from August 2011.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Third, in a November 2011 statement, the Veteran's representative requested that VA obtain the Veteran's outpatient treatment records from the VA Medical Center (VAMC) and Vet Center in Memphis, Tennessee.  These records are not currently in the claims file, and, to date, the RO has not made an attempt to obtain these VA treatment records.  Upon Remand, the RO/AMC should obtain these VA treatment records, as they are pertinent to the Veteran's claim.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1); Loving, 19 Vet. App. at 101-03.

Finally, a remand is required in order to afford the Veteran a VA examination to determine the etiology of any current psychiatric disorder, including the indication of currently diagnosed PTSD.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id. Since the Veteran's lay allegations of assault can be corroborated in part by her private medical providers, even after the fact, a VA psychiatric examination is needed to determine whether her claimed PTSD is due to a personal assault during her active military service.  The Board reiterates that while the existence of a stressor is not a medical determination, VA regulations provide that in personal assault a medical opinion may be obtained to determine whether an assault actually occurred.  See 38 C.F.R. § 3.304(f)(5) (2011) (VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred).  Therefore, the remand is necessary, at least in part, for a VA examination to address whether the Veteran's claimed PTSD is the result of a personal assault during her active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate the Veteran's private treatment records.

Specifically, the RO/AMC should make an attempt to obtain the records from:

	(a)	The University of Memphis from the 1980s;

	(b)	The University of Tennessee from 2004; and,

	(c)	The Employee Assistance Program in 1998.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent VA outpatient treatment records from the Knoxville, Tennessee, Vet Center since August 2011.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain all pertinent VA outpatient treatment records from the Memphis, Tennessee, VA Medical Center (VAMC).

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Obtain all pertinent VA outpatient treatment records from the Memphis, Tennessee, Vet Center.

Ensure that the Veteran has not been recently treated by any other local Vet Centers.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  After obtaining the above records, schedule the Veteran for a VA psychological examination with an appropriate expert to determine the nature and etiology of any diagnosed psychiatric disorder, to include PTSD.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her STRs, as well as a complete copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

Is it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder, to include PTSD, was incurred during the Veteran's active duty from August 1981 to June 1983, to include as due to an in-service personal assault?  

The term "as likely as not" does not mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his/her medical opinion, the examiner is asked to consider the Veteran's military entrance and separation exams, her November 1982 outstanding performance evaluation, her in-service gynological treatment visits, her January 1983 pregnancy and request for voluntary separation from the military, and the May 1983 recommendation for military retention.  The examiner should also address the lay statements currently in the claims file, and comment on whether these statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is her responsibility to report for this and every examination scheduled in connection with this REMAND and to cooperate in the development of her case.  The consequences of failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



